Motion Granted, Appeal Dismissed and Memorandum Opinion filed December
5, 2019.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-19-00815-CR

                    DAMON KENDRICK DOVE, Appellant

                                          V.

                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 268th District Court
                           Fort Bend County, Texas
                    Trial Court Cause No. 12-DCR-061181A


                          MEMORANDUM OPINION

      Appellant Damon Kendrick Dove signed and filed a written motion to dismiss
his appeal. Texas Rule of Appellate Procedure 42.2(a) requires that a motion for
voluntary dismissal of an appeal of a criminal case be signed by both the appellant
and his or her attorney. See Tex. R. App. P. 42.2(a). Appellant does not have an
attorney; he is proceeding pro se in this appeal.
      Because this court has not delivered an opinion, we grant appellant’s motion
and dismiss the appeal.

                                  PER CURIAM

Panel consists of Justices Wise, Jewell, and Poissant.

Do Not Publish – Tex. R. App. P. 47.2(b)




                                         2